Citation Nr: 1739665	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-21 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep apnea.

3.  Entitlement to service connection for a lower extremity neurological disability, including secondary to service connected disabilities.  

4.  Entitlement to service connection for a vascular disability, including secondary to service connected disabilities.  

5.  Entitlement to service connection for restless leg syndrome, including secondary to service connected disabilities.  

6.  Entitlement to a rating in excess of 10 percent for hypertension.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2003 and November 2010 decisions of the Montgomery, Alabama, Regional Office.  

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In October 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development.

In the interest of clarity, Board deems it necessary to address the procedural posture of the hypertension claim.  The July 2003 RO decision that in pertinent part denied the Veteran's claim seeking a rating in excess of 10 percent for service-connected hypertension (his service connection claim for a heart disability was subsequently granted).  In November 2003, VA received the Veteran's notice of disagreement with this determination and issued a March 2009 Statement of the Case.  In April 2009, VA received the Veteran's Appeal to Board of Veterans' Appeals.  Thus, the matter was properly perfected for appellate review and has been included on the Title Page.  

The issues of entitlement to service connection for an acquired psychiatric disorder, sleep apnea, a lower extremity neurological disability, a vascular disability, and restless leg syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On July 28, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal seeking entitlement to a rating in excess of 10 percent for hypertension was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal seeking entitlement to a rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

As discussed above, the Veteran perfected appellate review of the July 2003 rating decision addressing the disability rating assigned for service-connected hypertension.  However, prior to the Board undertaking appellate review or issuing a relevant decision, VA received a signed July 2014 statement from the Veteran expressing a desire to withdraw the appeal of the hypertension rating claim.  Therefore, there remains no allegation of error of fact or law for appellate consideration and the Board lacks jurisdiction to review the appeal.  Dismissal of the appeals seeking an increased rating for hypertension is warranted.  


ORDER

The appeal seeking entitlement to a disability rating in excess of 10 percent for hypertension is dismissed.


REMAND

The Board finds that the February 2016 VA examination opinion is not adequate to properly evaluate the Veteran's service connection claim for an acquired psychiatric disorder.  The February 2016 examiner's opinion misstates key facts to support the provided opinion.  Specifically, the examiner reports that the record does not document any assertion by the Veteran or any medical professional that the diagnosed psychiatric disability may be related to service-connected left upper and lower extremity disabilities but the October 2008 statement of private physician M. Touger, M.D., provides such a statement, albeit without reasoning or analysis to support the proposition.  Essentially, the February 2016 VA examination opinion is based on reasoning that is incomplete, if not inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Thus, the Board must remand the appeal to obtain an adequate examination opinion.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the Veteran's statement, at his February 2016 VA examination, the Board finds that his service connection claim for PTSD may also be established on the basis of an in-service personal assault/attack.  See 38 C.F.R. § 3.304(f)(5).  At this time, the Veteran relayed being subject to verbal and physical attacks based on his race but the record does not indicate the Veteran was provided adequate notice and assistance to develop his claim on this basis.  On remand, additional efforts to assist the Veteran develop his claim must be undertaken.  38 C.F.R. § 19.9.

The February 2016 VA sleep apnea opinion is inadequate.  Significantly, the examiner's opinion relies largely, if not entirely, on medical evidence or the lack thereof and does not provide reasoning that reflect adequate consideration and acceptance of the lay evidence of record (e.g., statements from the Veteran, his spouse, and others) regarding in-and post-service symptomatology.  Additionally, the examination opinion addressing a secondary theory of entitlement fails to consider and address all of the Veteran's service connected disabilities and any possible relationship to claimed sleep apnea.  Thus, the examination opinion is not adequate and does not provide a sufficient basis for the Board to evaluate the Veteran's claim at this time.  On remand, the Veteran should be provided an adequate examination and an adequate opinion obtained.  See Barr.

The Board finds that the February 2016 VA neurological examination is not adequate.  The examiner states that no lower extremity neurological examination is warranted because the Veteran had not been diagnosed with any such disability previously nor was any such disability documented in his service treatment records.  The examiner also did not provide an etiological opinion.  In the October 2015 Board Remand, a February 2015 VA peripheral nerves examination documenting the Veteran as presenting with mild incomplete paralysis of the sciatic nerve was cited and appropriate testing and etiological opinion requested.  In this regard, the February 2016 VA examiner did not comply with the October 2015 Board remand directive and the appeal must be remanded to obtain an adequate examination opinion and examination.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Barr.

The February 2016 VA vascular disability examination does not sufficiently comply with the October 2015 Board Remand directives.  In the aforementioned remand, the examiner was requested to provide an opinion addressing whether any vascular disability was directly related to the Veteran's period of service and if any such disability was caused or aggravated by his service connected disabilities.  The February 2016 VA examiner not only fails to opine regarding any possible direct relationship between the diagnosed disability and active service but also only considers hypertension when addressing the disability on a secondary basis-the Veteran has numerous disabilities other than hypertension for which service connection is in effect.  The Board must remand the appeal to obtain an adequate examination and etiological opinions that address each theory outlined in the October 2015 Board Remand.  See D'Aries; see also Barr.

The Veteran provides a competent account of restless leg symptomatology.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Additionally, the medical evidence of record suggests that the Veteran may have a diagnosis of the disability; however, none of the February 2016 VA examinations reflect testing and or the medical basis for the examiner to state that the Veteran had no diagnosis of restless leg syndrome.  This is particularly significant when competent medical records generated during the pendency of the appeal suggest a diagnosis of restless leg syndrome may have been warranted.  On remand, the Veteran must be provided an adequate examination and adequate etiological opinions provided.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record also indicates that the Veteran receives regular psychiatric, sleep apnea, lower extremity neurological, vascular, and restless leg treatment; however, VA treatment records dated since June 2016 have not been associated with the claims folder.  The records also suggests that the Veteran may obtain private treatment for the aforementioned disabilities but the record does not reflect adequate attempts to obtain these reasonably identified and relevant records generated since October 2015.  Thus, on remand VA must make the necessary attempts to obtain relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a notification letter, informing him of the information and evidence required to substantiate a service connection for an acquired psychiatric disorder, including PTSD.  The letter should be in accordance with 38 U.S.C.A. § 5103(a) (West 2015), 38 C.F.R. § 3.159(b) (2016) and 38 C.F.R. § 3.304(f)(5) (2016), as required for PTSD claims based on in-service personal assault or harassment.  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder. 

2.  Contact the Veteran to identify all sources of private psychiatric, sleep apnea, lower extremity neurological, vascular, and restless leg treatment, hospitalization or evaluation, since June 2016 to the present, including treatments from private physicians C. Sanfelippo, D. Arnold, M.D., D. Schultz, M.D., J. Casey, M.D., J. Isobe, M.D., M. Connolly, M.D., M. Touger, M.D., P. Fischer, M.D., and T. Johnson, M.D.; and the private Alabama Vascular & Vein Center, the American Sleep Medicine facility, the Baptist Medical Centers, Princeton Hospital, the Seale Harris Clinic, Southview Cardiovascular Associates, and St. Vincent Bruno Outpatient Rehabilitation Center.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Also obtain all outstanding VA psychiatric, sleep apnea, lower extremity neurological, vascular, and restless leg treatment or hospitalization records, dated since June 2016 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA psychiatric examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  The examiner should record the full history of the symptoms, including the Veteran's competent account of symptomatology and onset. 

The examiner is to diagnose all acquired psychiatric disorder pathology present, if any, specifically ruling out or diagnosing depression; anxiety; and PTSD (applying the DSM-IV criteria.

(A) If a diagnosis of PTSD is warranted then the examine must state whether it is at least as likely as not (a 50 percent or greater probability) related, at least in part, to service, including the Veteran's reported personal assault(s)/harassment, fear of hostile military or terrorist activity, and/or any other reported in-service stressor(s).

(B) As to all diagnosed acquired psychiatric disabilities other than PTSD, provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(I) had its onset in service or within one year of separation from any period of service.

(II) is etiologically related to any period of service.

(III) was caused by a service-connected disability(ies), considering all service-connected disabilities.

(IV) is aggravated by any service connected disabilities, considering all service-connected disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's statements, the October 2008 statement of private physician M. Touger, M.D., and the relevant VA examinations associated with the claims folder, setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA sleep apnea examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to diagnose all sleep apnea pathology, if any, present.

For each diagnosis provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(A) had its onset in service.

(B) is etiologically related to any period of service.

(C) was caused by a service-connected disability(ies), considering all service-connected disabilities.

(D) is aggravated by any service connected disabilities, considering all service-connected disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's and other lay individuals' account of in-service onset of sleep apnea symptomatology, and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA lower extremity neurological examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to diagnose all respective right and left lower extremity pathology, if any, present.

For each diagnosis provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(A) had its onset in service or within one year of separation from any period of service.

(B) is etiologically related to any period of service.

(C) was caused by a service-connected disability(ies), considering all service-connected disabilities.

(D) is aggravated by any service connected disabilities, considering all service-connected disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's statement as to symptomatology, and the February 2015 VA neurological examination, setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

6.  After receipt of all additional records, schedule the Veteran for an appropriate VA vascular examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to diagnose all vascular pathology, if any, present, specifically diagnosing or ruling out peripheral artery disease (PAD); varicose veins or relevant residuals.

For each diagnosis provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(A) had its onset in service or within one year of separation from any period of service.

(B) is etiologically related to any period of service.

(C) was caused by a service-connected disability(ies), considering all service-connected disabilities.

(D) is aggravated by any service connected disabilities, considering all service-connected disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's statement as to symptomatology, the treaties cited in the July 2017 statement of the Veteran's representative, and the October 2014 statement of private physician D. Schultz, M.D., setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

7.  After receipt of all additional records, schedule the Veteran for an appropriate VA restless leg examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

The examiner is to diagnose all restless leg pathology, if any, present.

For each diagnosis provide an opinion as to whether such diagnosis at least as likely as not (a 50 percent or greater probability):

(A) had its onset in service or within one year of separation from any period of service.

(B) is etiologically related to any period of service.

(C) was caused by a service-connected disability(ies), considering all service-connected disabilities.

(D) is aggravated by any service connected disabilities, considering all service-connected disabilities.

The provided examination report must reflect consideration of both the medical and lay evidence of record, including the Veteran's statement as to symptomatology, setting forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

8.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

9.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


